Citation Nr: 0805531	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  94-47 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's general anxiety disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, denied an increased disability 
evaluation for the veteran's general anxiety disorder.  In 
May 2001, the Board remanded the veteran's appeal to the RO 
so that he could be afforded a hearing before a Veterans Law 
Judge sitting at the RO.  

In June 2003, the veteran was afforded a hearing before an 
Acting Veterans Law Judge sitting at the RO.  In August 2004, 
the Board remanded the veteran's claim to the RO for 
additional development of the record.  

In December 2006, the veteran was informed that the Acting 
Veterans Law Judge who had conducted his June 2003 hearing 
was no longer employed by the Board and he therefore had the 
right to an additional hearing before a different Veterans 
Law Judge.  In January 2007, the veteran informed the Board 
that he wanted an additional hearing before a Veterans Law 
Judge sitting at the RO.  In March 2007, the Board again 
remanded the veteran's claim to the RO so that he could be 
afforded a hearing before a Veterans Law Judge sitting at the 
RO.  In June 2007, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


The veteran has submitted claims of entitlement to service 
connection for both chronic hypertension and a chronic 
cardiovascular disorder to include myocardial infarction 
residuals and a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2007).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  


REMAND

A May 2007 psychiatric evaluation from Jose Alberto Alonso, 
M.D., conveys that he had provided ongoing psychiatric 
treatment to the veteran.  The evaluation relates that: the 
veteran was diagnosed with severe major depression and 
post-traumatic stress disorder (PTSD); a Global Assessment of 
Functioning (GAF) score of 50 was advanced; and the veteran 
was "disabled for work."  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in April 2005.  The examination report reflects that the 
veteran was diagnosed solely with general anxiety disorder; a 
GAF score of 60 was advanced; and the veteran's psychiatric 
symptomatology was not "interfering in his industrial 
capacity."  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As the veteran's psychiatric 
disability picture has apparently worsened since the April 
2005 VA examination for compensation purposes, the Board 
finds that an additional psychiatric evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and the Court's holding 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) are 
fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his service-connected 
psychiatric disability after 1992 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, then contact Jose 
Alberto Alonso, M.D., and all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2001, not 
already of record, for incorporation into 
the record.

4.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examination report should include a 
full psychiatric diagnostic assessment 
including a GAF score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's general anxiety disorder upon 
his social and industrial activities 
including his employability.

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his general anxiety disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

